Watson, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of panels, sheets, and bars, made from and advanced beyond the stage of synthetic resin or resin-like products into finished panels, sheets, and bars, of specific sizes and shapes dedicated to specific uses, similar to and most resembling with respect to applicable use manufactures of india rubber, other, and following Hensel, Bruckmann & Lorbacher, Inc. v. United States (53 Cust. Ct. 212, C.D. 2498), the claim of the plaintiff was sustained.